DUNN, Chief Justice
(dissenting).
I believe that there are two grounds upon which defendant’s conviction should be reversed. First, the court’s Instruction 3A improperly sets forth the agency relationship which the state was attempting to prove. Instruction 3A states in part:
“In order to sustain its burden of proof under the charge contained in the information it is necessary for the State to prove beyond a reasonable doubt that Larry Harris was in fact the agent of William Conner at *552the time and place charged in the information.” (Emphasis supplied)
However,- the state’s attorney stated that his case proved that Harris was an agent of the defendant, not William Conner. At page 127 of the trial transcript he stated (out of the presence of the jury):
“Quite obviously, from the testimony that’s been submitted to the Court and jury, the state’s case in chief is that Larry Harris was working for Mr. Spratlin, that Mr. Bill Conner was working for Mr. Larry Harris, and that Richard Carlson was working for the State of South Dakota as an undercover agent. That it is part of the chain of evidence that the drugs that were ultimately introduced into evidence in this case were procured by Mr. Bill Conner through Mr. Harris, from Mr. Spratlin.” (emphasis supplied)
The court’s instruction said that it had to be proved that Harris was Conner’s agent while the state’s attorney said that the evidence showed that Harris was defendant Spratlin’s agent. I do not see how the jury could help but be confused by Instruction 3A. That erroneous instruction in itself would merit a reversal and a new trial.
The more serious question is the sufficiency of the information. As the proposed opinion notes, the offense charged was that defendant distributed or dispensed controlled substances to William Conner. Nothing is said in the information about Larry Harris or Richard Carlson. In State v. Blue Fox Bar, Inc., 1964, 80 S.D. 565, 128 N.W.2d 561, this court stated:
“Article VI, Section 7 of our Constitution prescribes that ‘In all criminal prosecutions the accused shall have the right * * * to demand the nature and cause of the accusation against him * * ’. According to SDC 1960 Supp. 34.3010(6) (now SDCL 23-32-12(6)) the offense charged in the information must be ‘designated in such a manner as to enable a person of common under*553standing to know what is intended’ and SDC 1960 Supp. 34.3008 (now SDCL 23-32-5) specifically requires that an indictment or information be direct and certain as it regards:
(1) The party charged;
(2) The offense charged;
(3) The name of the thing or person upon or against whom the offense was committed.
The test of the sufficiency of an information under these provisions is whether it apprises a defendant with reasonable certainty of the nature of the accusation against him so that he may prepare his defense and plead the judgment as a bar to any subsequent prosecution for the same offense.” 80 S.D. at 567,128 N.W.2d at 562-563.
I think that the information here fails to meet either part of the test. Mr. Conner testified that he had never met nor had he had any dealings with the defendant. The record reveals nothing which would indicate that defendant knew Mr. Conner or knew that Harris was going to turn the drugs over to him. Therefore, I do not think that Mr. Conner’s name in the information was sufficient to enable the defendant, a man of common understanding, to know with reasonable certainty the accusation against him. Also, I do not feel that the information was sufficient to enable defendant to plead the judgment as a bar to a subsequent prosecution. Since the information did not mention Mr. Harris, defendant could not plead the judgment as a bar to a prosecution for dispensing a controlled substance to Mr. Harris on August 1, 1974. This is true even though the evidence shows that the dispensing to Mr. Harris was only part of the overall transaction.
While I think that the theory of criminal agency is sound, especially in cases involving chain sales of drugs, the agency theory should have been set out in the information. The mention of Mr. Harris as the agent of defendant would have apprised *554defendant specifically of the accusation and met the test set out above.
I am also disturbed by the language of the first full paragraph on page 5 of the opinion. To me, it is saying that defendant cannot now attack the sufficiency of the information because he went ahead and put in an alibi defense. Does that mean that a criminal defendant should be put to the choice of attacking the information on appeal or putting in an affirmative defense to the charge? I do not think that should be the state of the law. He should be able to go into court and attack the information while contending that he was not even in the county on the date in question. These defenses are not alternative defenses and may properly be presented together. A defendant should not be required to drop his alibi defense in order to preserve the issue of the sufficiency of the information for appeal. I fear that this is how that language may be interpreted.